                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DENNIS DANIEL STONE, et al.,                     :
                         Plaintiffs,             :
                                                 :             CIVIL ACTION
                    v.                           :             No. 19-2852
                                                 :
JPMORGAN CHASE BANK, N.A.                        :
                     Defendant.                  :


                                         ORDER

      This 27th day of November, 2019, for the reasons stated in the accompanying

Memorandum, Defendant’s Motion to Dismiss is GRANTED. Plaintiff’s Complaint against the

Defendant is DISMISSED with prejudice.



                                                           /s/ Gerald Austin McHugh
                                                        United States District Judge
